internal_revenue_service jun national_office technical_advice_memorandum no third party contact sin district_director key district_office ep eo information copy chief ep eo division taxpayer’s name taxpayer’s address taxpayer’s identification_number group exemption number years involved date of conference legend uy oe one - ton a gn - issues whether under the circumstances described m meets the requirements for continued recognition of exemption under sec_501 of the internal_revenue_code whether m meets the requirements for recognition of exemption as an organization described in sec_501 of the code whether contributions to m are deductible under sec_170 of the code whether m would qualify as an organization described in sec_501 of the code whether m would qualify as an organization described in sec_501 or of the code in the event m does not meet the requirements for recognition of exemption under the above mentioned subsections of the code whether m should be granted relief under sec_7805 in connection with revocation of its tax-exempt status under sec_501 whether m is subject_to excise_taxes based upon revenue from pull tab activities occurring in connection with the bar operations whether the arrangement between m and a poker machine operator i sec_7701 of the code a partnership within the meaning of sec_761 and facts m’s background m is a veterans’ organization which is exempt under sec_501 of the code as an organization described in sec_501 and which has deductibility of contributions under sec_170 and sec_2522 n' group exemption which is exempt under sec_501 charter by both m and n are affiliated with m was issued a is included in the m m was formed for fraternal patriotic historical and educational_purposes to preserve and strengthen comradeship among its members to assist worthy comrades to perpetuate the memory and history of its dead and to assist its widows and orphans to maintain true allegiance to the government of the united_states of america and fidelity to its constitution and laws to foster true patriotism to maintain and extend the institutions of american freedom and to preserve and defend the united_states from all her enemies whomsoever m's bylaws are in accordance with the constitution and bylaws of ooo m’s membership membership is restricted as provided by the constitution and bylaws of o to individuals who have served honorably as officers or enlisted men in the army navy air force or the marine corps of the united_states in any foreign war insurrection or expedition which service has been recognized as campaign medal service and governed by the authorization of the award of a campaign badge of the government of the united_states as of date m had approximately big_number war_veteran members and no non-qualified social members the membership numbers could not be verified by the key district_office kdo during its examination m did not maintain the membership roster from and did not maintain any records of dd-214’s m provided the kdo a membership roster that was a listing of all members by zip code however 'm sold social memberships in and purportedly discontinued the sale of these memberships in documentation was ever presented concerning the discontinuance mm had at least social members no minutes of a meeting dated date indicate that social memberships would be eliminated but donor recognition cards would be issued in their place and would afford the card carriers all of the privileges of social member status in the post social members are not entitled to attend membership meetings to vote at such meetings or to hold office members are issued key cards as are regular members and auxiliary members enter the facility without having a bona_fide member sign them in m' did not remit any portion of the social member dues to these key cards permit social members to social wae or no ms facility m's facility consists of a building with a paved parking lot accommodating between two hundred fifty and three hundred vehicles a bar dining room kitchen main hall small hall basement coat room upstairs office outside picnic tables barbecue pit m’s coming events affairs and dances and marquee in front of the building that announces s activities m’s activities consist of social welfare activities and the operation of conducted by m consist of a bar and restaurant social welfare activities light-a-bike and vet mobile programs ‘distributing funds to various organizations teaching the pledge of allegiance and flag etiquette in local schools ‘participating in memorial services ceremonies and dedications -donating small classroom flags ‘visiting the sick at veterans hospitals ‘participating in local memorial day parade and ‘participating in loyalty day and buddy poppy queen ceremonies m s representative stated that documentation of its social welfare activities consists of submitting reports to n that detail its community activities that detail its activities in the social welfare activities not provided but were subsequently made available to reviewing scrapbooks these reports detailed that m spent the following hours on social welfare activities for the years under examination m also maintains scrapbooks members of m and q participate initially these reports were in addition year number of hours m member hours big_number big_number big_number big_number big_number m’s operation of the bar and restaurant m's primary activity is the operation of its bar and there was no evidence provided that would indicate restaurant that admission to the bar and restaurant was limited to bona_fide members of other veterans’ members and their guests organizations were provided access to m’s facility an analysis of the guest register from date indicated during the kdo’s examination great m’s commander stated that the guest sheets are that there were many guest entries where members did not sign in the guests discarded after use difficulty arose in determining whether the members who signed in the guests were members of m guests of members paying for services substantially_all of the revenues and expenses generated by m are the result of its bar and restaurant operation and attendant gambling activities see infra with the bar being the predominant activity the bar is operated every day of the week and the restaurant which has approximately tables is open tuesday though saturday with breakfast service on sunday receive compensation and sunday nights bands play at the bar on friday saturday bartenders waitresses and cooks there is no prohibition on an extension of the restaurant activity is the carryout operation which is available to members of m third party stated that m alcohol for its members any of the carryout sales takeout sales are due to leftover food from fundraising events is engaged in and disputed the third party allegation that m the sale of carryout sales of alcohol is engaged in the sale of carryout no records were maintained concerning m’s representative stated that the a letter from a m s gambling activities m's gambling activities consist of the sale of pull tabs and the operation of video poker machines sold at the bar to anyone by the bartender tabs through four so-called stamp machines two of which are located in the bar and two in the dining room machines are accessible by anyone in the facility records were maintained on these devices and no records were maintained detailing the gross_sales to bona_fide war_veteran members the pull tabs are the stamp m also sells pull no inventory during the kdo’s on-site examination a tour of m’s under state and county law it in response to an inquiry as to whether the poker m has operated poker machines in the bar area for facilities revealed that poker machines were located in the dining area the last years operate poker machines for amusement only it pay outs machines paid out winnings four of m’s officers including the adjutant commander bar chairman and assistant bar chairman stated that they did not know inquiries about the poker machines to the quartermaster bartenders who were interviewed about whether the poker machines paid out stated that they were unaware of such payouts the on-site examination the adjutant was observed clicking off winnings from one machine and paying winnings to the player of that machine each of the officers referred all is unlawful to make is lawful to during two m had four machines in the dining area during the on- the two deliverymen were served lunch site examination two deliverymen were observed in the restaurant area adjacent to the bar and one of the deliverymen went to play video poker individual playing video poker was never questioned by anyone connected with m as to whether he was a member bar chairman who was informed about the deliveryman playing video poker inquired as to whether he was a member of m or another veterans’ organization was not a member of m or another veterans’ group the deliveryman to cease playing video poker the assistant bar chairman left the area the deliveryman was then observed the deliveryman stated that he the assistant after asking the _ playing video poker for another minutes following the departure of the assistant bar chairman m’s quartermaster was interviewed about the poker he stated that his business which is machines proprietorship owns the four poker machines in the dining area the quartermaster stated that m solicited his business and did not want to own the machines because it contractor to repair them specific officer of m who solicited his business nor did m provide any minutes that explained such solicitation the quartermaster did not know the is easier for a a sole there is no written_agreement concerning the operation of nothing was provided that explained whether m the machines may remove the poker machines or that detailed how revenues would be split between m and its quartermaster’s business the quartermaster described the services he provided with respect to the machines the machines because the state requires the owner of the machines to collect the money and remit the amusement tax machines are emptied twice a week for paper money and the coins are left until they accumulate approximately twice a month he is the only person who has keys to the coins are removed the the machines do not have counters when the machines are he first replenishes the payout box to he then counts the remaining money subtracts for opened the quartermaster removes the funds and the payout box to the upstairs office dollar_figure the state amusement tax and divides the balance between m and his business on a basis funds is done in the presence of the commander or the bar chairman examination a poker machine count was observed being done solely by the quartermaster the kdo disputes this fact because during the on-site m contends the counting of the quartermaster records the amount that is given to the no records of the payouts are maintained and m bar chairman did not indicate the reasons for not retaining such documentation available only from as all other records were destroyed the kdo indicated that a response was requested as to why such records were destroyed records relating to poker machine counts were no response was provided the quartermaster then explained how payments are made to he indicated that winnings are clicked off by the winners barmaid assistant bar chairman or adjutant at the machine after the winnings are clicked off for each credit clicked off from a separate cash_box guests social members ladies auxiliary and other veterans’ the individual is paid dollar_figure members organizations’ members will receive a payout if they request it payouts are not recorded when made and when the cash_box is replenished no records are kept no records were maintained concerning payouts or gross_income derived from the machines from a third party stated that m did not maintain records of revenues received from the poker machines a letter received by the kdo the kdo could not determine whether the relationship between m and the quartermaster’s business is contends that the relationship is not a partnership because the risk of loss and all expenses are paid_by the quartermaster’s business the kdo contends that m pays the individuals who click off the winnings as well as the electricity to run the machines does not pay all expenses in the kdo’s view the quartermaster’s business a partnership thus m m has stated that it is paid rent for the machines sitting in its facility and the money in fact belongs to the business of the quartermaster fundraising events fundraising activities conducted by m included shrimp and crab feasts dances and spaghetti nights m holds an open house on weekends day at the races this day events are not available to the general_public but are sold only to members which would include social members and ladies auxiliary members other members of the general_public the commander indicated that tickets to any of these wheels and pull tabs are also available on m may sell tickets to friends or on a monthly basis m conducts a once a year members of documentation was requested concerning the frequency of these events as well as information concerning the gross_receipts and disbursements ty w no such information was provided by hall rentals m maintains a large hall that safely holds people and a small hall that can accommodate people hall for its events and bingo hall are available for rent to members and the general_public an the hall chairman schedules the use and collects the income examination of the books_and_records relating to the hall rental revealed that m was paying people in cash to provide services such as parking lot control bartending coat room and cleaning a third party letter submitted to the kdo stated that people m uses the large both the large hall and the small working at m are paid off the books asserts that all cleaning people and bartenders are employees paid_by check the coatroom and parking lot by small check or petty cash m does not consider these individuals to be its employees m states that one hall chairman paid people in m disputes this and ladies auxiliary q is a separate_entity from m but has not yet obtained an employer_identification_number identification_number of m it keeps its own markets bake sales and other similar events q had received a records and prepares an annual report to m plaque for its annual contribution of dollar_figure to the oo pac for the years q has never filed a form_990 or pol members of q hold bingo flea q utilizes the employer reporting requirements the examination revealed that m failed to complete incorrect or missing items related to reporting properly any of the forms as required by the instructions to the return gross revenues from all activities and segregating the various activities segregating social membership dues from qualified membership dues not reporting amounts attributable to the bar or other inventory on the balance_sheet engaging in an activity not previously reported to the irs thereby incorrectly completing an item on page four of the form_990 and disbursements from veterans who could not qualify for membership in and reporting gross_receipts forms 990-t were filed for all years under examination relating to gross_receipts from hall rentals issue _1-law sec_501 of the code provides for the exemption of civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare sec_1 c -1 a of the income_tax regulations describes the promotion of social welfare as promoting in some way the common good and general welfare of the people of the community such as bringing about civic betterments and social improvements of social welfare if its primary activity is operating a social_club for the benefit pleasure or recreation of its members or is carrying on a business with the general_public in a manner similar to organizations which are operated for profit an organization is not operated for the promotion revrul_74_361 1974_2_cb_159 holds that a volunteer of the code because it fire company that charges a fee for admission to public dances it conducts each week may qualify for exemption under sec_501 general welfare of the community through its primary activity of providing fire and ambulance service to the community adjunct to its fire fighting and rescue services the fire company engages in other activities such as recruiting volunteers and training them in first aid and rescue techniques buying and maintaining fire fighting equipment and raising funds for the company through mail and door-to-door solicitation of contributions is promoting the common good and as an in revrul_68_455 c b organization was held exempt under sec_501 even though it operated a resort concession engaged in the promotion of social welfare and expended the funds from its concession to acquire maintain and operate buildings used in its active program of social welfare it was primarily of the code a war veterans’ revrul_68_46 1968_1_cb_260 describes another after an analysis of all the facts and the organization’s business activities involved the veterans’ post circumstances the service determined that the post’s primary activity was the conduct of a business rather than social welfare activity rental of its commercial office building and operating a public banquet and meeting hall with a bar and dining facilities although the organization carried on veterans’ programs and other social welfare activities based on an analysis of the whole operation it was concluded that the business activities relating to the operation of the facility exceeded all other activities and the social welfare programs were not its primary activity revrul_68_45 1968_1_cb_259 provides another example membership in the’ post is in concluding that the organization is it describes a war veterans’ post whose principal source of the primary activity test imposed by sec_501 of the code of income is from bingo_games open to the general_public but whose principal activity is not bingo limited to war veterans primarily engaged in social welfare activities even if receives a substantial portion of its funds from bingo the service emphasized the importance of determining the primary activity as opposed to the primary source_of_income determination of primary activity requires an analysis of all the revenue_ruling states that an facts and circumstances organization is not operated primarily for the promotion of social welfare if its primary activity is operating a social_club for the benefit pleasure or recreation of its members or carrying on a business with the general_public in similar to organizations which are operated for profit a manner it is a ef 1999i2038 revrul_66_221 1966_2_cb_220 superseded by rev_rul of the code even though the principal source of supra holds that an organization whose primary activity is maintaining and operating a volunteer_fire_department for the benefit of the community is exempt from federal_income_tax under sec_501 its income is from operating social facilities for its members and holding regular public dances general principle that nonprofit volunteer fire companies engaged in fighting fires and related activities promote the common good and general welfare of the people of the community as in determining the primary activity of an organization the service did not look solely to the organization’s principal source of revenue analysis of all the facts and circumstances the organization was principally engaged in activities which benefit the community as a whole and that the social activities were not the primary activity of the volunteer_fire_department rather it determined that based on an the ruling recognized the a whole revrul_66_179 1966_1_cb_139 provides that the extent a factor in determining whether it to which an organization engages in social activities for the benefit of its members is primarily engaged in social welfare activities substantial part of an organization’s activities consists of social functions for the benefit pleasure and recreation of its members it may qualify for exemption under sec_501 of the code social improvements instructs the public on horticultural subjects holds public flower shows makes awards for horticultural achievements and also conducts substantial social activities qualifies as a social_welfare_organization under sec_501 is operated primarily to bring about civic and the rev_rul holds that a garden club that even if is if it a revrul_66_150 1966_1_cb_147 considers the exemption the subsidiary’s primary purpose is to a veterans’ organization described in section of a subsidiary of c of the code operate social facilities for members of the veterans’ organization and their guests including a bar restaurant and game room an organization described in sec_501 for this ruling is that the subsidiary_organization engages in no social welfare activities and its primary purpose is operating a social_club it was held that this subsidiary does not qualify as the rationale revrul_61_158 1961_2_cb_115 describes an organization that was created exclusively for the promotion of social welfare but whose principal activity was conducting a lottery on a weekly basis with the general_public was the gross_receipts from the weekly lottery portion of the profits of the lottery was used for the payment of general_expenses of the organization and only a small portion its principal source_of_income the major was used for social welfare purposes organization is not operated exclusively for the promotion of social welfare because its primary activity is the conduct of business for profit c accordingly it of the code is not exempt under section the ruling holds that the a sec_6001 of the code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 of the regulations in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 of the code and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax sec_1_6001-1 of the regulations states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 of the regulations provides that every organization which has established its right to exemption from tax whether or not it of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 is required to file an annual return revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year records were so incomplete that the organization was unable to however its i s o r f the service held that the failure or furnish such statements inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status issue 1-rationale sec_501 of the code imposes an operational_test on thus social welfare a means of providing direct in rev ruls and supra the fact organizations described in that section organizations are not precluded from engaging in business activities per se either as community benefit or as a means of financing their social welfare programs that the organizations engaged in some activities characterized as business with the general_public public dances bingo the purpose of raising funds rather than to provide direct community benefit did not preclude a finding that they were nevertheless described in sec_501 an analysis of these organizations as operating the fire departments and conducting veterans’ activities activities that directly benefit the community as a whole were the organizations’ primary activities a whole showed that the business of for on the other hand a business activity conducted as an thus organization’s primary activity precludes exemption under sec_501 of the code in rev ruls and supra exemption was precluded by a finding that the business activities of operating banquet facilities and conducting a public lottery were the organizations’ primary activities activities standing alone provide no special benefit to the community independent from the monies raised from the operation of commercial businesses other than the fact that the profits were earmarked for social welfare purposes they differ little these the regulations state that the promotion of social welfare nor does it include carrying on business with does not extend to the operation of of its members the general_public in a manner similar to organizations operated for profit primarily engaged in social welfare activities it is important to consider the extent to which it participates in business and social activities therefore in determining whether an organization is a social_club for the benefit the use of proceeds derived from business or fundraising activities by a social_welfare_organization for private purposes such as providing special benefits for members will cause denial of exemption organization’s income the promotion of social welfare may involve services to members as well as services to the community at large however in characterizing the use of an although relatively little documentation has been provided with respect to m's exempt_activities during the years in question it is recognized that m conducts social welfare activities including patriotic activities membership meetings and various charitable activities concern is whether the bar and restaurant social activities and gambling activities are of such magnitude that they rather than the social welfare activities have become m’s primary activity and thus prevent it from continuing to qualify as an organization described in sec_501 of the code thus the major issue of an analysis of the information obtained by the district and submitted by m indicates that the primary activity of the operation of a bar and restaurant with the sale of carryout food together with gambling activities some of which ie the operation of poker machines may be illegal under state or county law veteran members auxiliary members and bona_fide guests may constitute exempt_activities under sec_501 of the code it does not serve to promote social welfare within the meaning of sec_501 while the operation of a bar whether for qualified war m is m's activities are distinguishable from the social recreational activities that were an integral part of the volunteer fire department’s activities described in revrul_74_361 supra the sole purpose of the bar restaurant and gambling activity is to raise money or make profits the conduct of the business itself apart from recreation provides no direct benefit to the community separate from the use of the funds it raises bar and restaurant with attendant gambling exceed all other activities organizations described in rev ruls and supra because it is primarily engaged in carrying on a business with the general_public in a manner similar to organizations which are operated for profit the business activities relating to the operation of the a manner similar to the is operated in m in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements of a complete and accurate annual information_return and other required federal tax forms sufficient to determine whether such entity is operated for the these requirements relate to the filing and the retention of records -14- purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax the district’s examination revealed that m failed to there were incorrect or missing items relating to complete accurately the forms for the years under examination reporting gross revenues from activities and segregating the various activities income but was incorrect since it did not include all gambling income and all restaurant income ever filed by m form 990-t was filed for unrelated business no forms 11-c and were sec_6001 of the code requires organizations exempt from tax to retain minimum records sufficient to detail their exempt_function activities records on gross_receipts from various sources including but not limited to gambling revenues hall rentals membership dues and amounts derived from various fundraisers m has failed to maintain sufficient based upon the information presented m is operated primarily as a commercial concern with its primary activity the also operation of m has not maintained the records required under sec_6001 of the code to- determine whether it within the meaning of sec_501 a bar and restaurant and gambling activities is operated for social welfare issue - conclusion under the circumstances described m does not meet the tequirements for continued recognition of exemption under sec_501 of the code issue - law sec_501 of the code provides for the exemption from federal_income_tax of the united_states armed_forces if such post or organization is a post or organization of veterans of a organized in the united_states or any of its possessions at least percent of the members of which are b past or present members of the armed_forces_of_the_united_states and substantially_all of the other members of which are individuals who are cadets or are spouses widows or widowers of past or present members of the armed_forces_of_the_united_states or and of cadets -15- no part of the net_earnings of which inures to the c benefit of any private_shareholder_or_individual sec_1_501_a_-1 of the regulations defines private_shareholder_or_individual as persons having a personal and private interest in the activities of the organization sec_1 c - c of the regulations provides that an organization described in sec_501 of the code must be operated exclusively for one or more of the following purposes to promote the social welfare of the community as defined in sec_1 c -1 a of the regulations to assist disabled and needy war veterans and members of the united_states armed_forces and their dependents and the widows and orphans of déceased veterans to provide entertainment care and assistance to hospitalized veterans or members of the armed_forces_of_the_united_states to carry on programs to perpetuate the memory of deceased veterans and members of the armed_forces and to comfort their survivors to conduct programs for religious charitable scientific literary or educational_purposes to sponsor or participate in activities of nature a patriotic to provide insurance benefits for their members or dependents of their members or both or to provide social and recreational activities for their members with respect to the membership requirements under section of the code in senate report no 92nd cong therefore of the percent of the members that do not c 2a sess congress stated that substantially_all mean sec_90 percent have to be past or present members of the armed_forces_of_the_united_states percent have to be cadets or spouses etc thus only percent of a sec_501 organization’s total membership may consist of individuals not mentioned above individuals may be inurement of net_earnings to private shareholders or in the form of substantial payments to ‘insiders of services rents and compensation_for services 412_f2d_1197 276_f2d_476 sth cir 30_tc_642 aff d 272_f2d_168 5th cir ct_cl see in people of god community v commissioner t c the court considered whether a percentage compensation arrangement for an organization’s minister resulted in unreasonable_compensation upper limit on the amount of compensation the minister could receive because there was no upper limit the court found that a portion of the church’s earnings was simply being passed on to the minister the court noted that there was no issue - rationale to qualify for recognition of exemption under section of the code an organization must satisfy a membership its activities must exclusively further purposes listed in c test sec_1_501_c_19_-1 of the regulations and none of its net_earnings may inure to a private_shareholder_or_individual any of these tests are not satisfied then the organization will not qualify for exemption under sec_501 if an organization described in sec_501 of the code carries out activities in furtherance of its exempt purposes only when the activities are carried out exclusively in furtherance of the purposes listed in sec_1_501_c_19_-1 of the regulations recreational activities for its members veterans’ organization described in sec_501 provides social or recreational activities for its members or for guests whose expenses are paid_by members it is engaged in activities in furtherance of its exempt purposes among these purposes is the provision of social and therefore when a where goods or services are furnished to nonmembers who generally if an organization has not kept adequate provide payment for such goods or services their furnishing is outside the scope of sec_1_501_c_19_-1 of the regulations books_and_records concerning its financial transactions with nonmembers and more than percent of its gross_receipts are derived from sales transactions eg restaurant and bar sales the presumption will be that the organization’s exempt status should be revoked because it c activities rebutted all facts and circumstances must be reviewed to determine whether the organization is primarily engaged in sec_501 activities is not primarily engaged in section however this presumption may be m’s membership requirements are governed by the m’s membership for purposes of satisfying constitution of the membership test under sec_501 of the code should consist of only veterans described in the constitution of the social members or guests of the post are not members of m because they are not described in the constitution of spouses of m‘s members are not bona_fide members of m but instead are members of m’s auxiliary requirements are governed by the constitution of it satisfied the sec_501 membership requirements for all years under examination because its only bona_fide members were past or present members of the armed_forces_of_the_united_states since m’s membership any m's activities conducted during the years under examination consisted of patriotic activities membership meetings various charitable activities and social activities which include the operation of a bar and restaurant and the sale of carryout food activities and membership meetings are activities that further exempt purposes as described in sec_1_501_c_19_-1 of the regulations on its charitable and patriotic activities during the years under examination m was unable to provide evidence of hours spent the patriotic activities charitable the operation of the carryout service does not further exempt purposes as described in sec_1_501_c_19_-1 of the regulations because it does not further the social and recreational needs of m’s membership are completely unrelated to the exempt purposes of m the carryout activities based on the percentages of income and disbursements during evidence obtained during the examination indicates that the years under examination m’s primary activity was the operation of the bar and restaurant and gambling activity although it had key card access m’s facilities were open to individuals other than the veteran members and their bona_fide guests m was open to the general_public served meals to individuals without any member of m questioning their membership status and took inadequate action to prevent the playing of video poker by nonmembers furthermore m’s facilities were open to social members or guests of the post members of other veterans’ organizations and to an unknown degree members of the public furthermore during the years under examination there was no permanent mechanism in place to maintain records to distinguish between income from veterans and non-veteran income social members and income from the general_public incomplete information as to the exact income from the operation of the various activities including the bar video poker machines and pull tabs also there was in determining whether there is inurement to a private_shareholder_or_individual for purposes of sec_501 it must be determined whether there is an excessive benefit flowing to a key insider that is excessive and may be compensation_for services proscription under sec_501 violated it may be useful to review precedent arising under sec_501 inurement to insiders may consist of a payment in determining whether the inurement in the form of salary rents or of the code has been any unjust enrichment whether out of gross or net_earnings supra pincite see people of god community v inurement need not be substantial the inurement proscription applies to of an organization described in section c of the code may constitute inurement commissioner supra persons who by virtue of their position of control or influence in the organization have a personal and private interest in its affairs either in relative or absolute terms in order to bar an organization from exemption under sec_501 motorcycle club v u s f benefits to private interests which may violate the inurement proscription are not limited to monetary benefits but also include any advantage profit fruit privilege gain or interest commissioner t c considered to be confined to situations involving insiders that is persons who hold a position of control or dominance within an organization commissioner t c memo see retired teachers leqal defense fund senior citizens of missouri inc inurement is generally e d wash inc v supp v see spokane the inurement proscription does not bar an organization from mabee petroleum paying reasonable_compensation to its employees corp v u s 203_f2d_872 of compensation is determined utilizing the same principles as are applied in cases involving sec_162 of the code the reasonableness 5th cir mm has not provided any evidence that its net_earnings from of the code m’s officers put the responsibility of the video poker machine have not inured to the benefit of m’s quartermaster a private individual for purposes of sec_501 the poker machines in the hands of the quartermaster information elicited by the kdo during the examination indicates that the quartermaster owned the poker machines provided some services including emptying the machines replenishing funds and counting funds without a written_agreement the quartermaster was the only individual with access to opening the machines and there was an unwritten splitting of the gross revenues there was no maximum dollar amount that the quartermaster would receive for servicing the machines the facts in this case the support a finding of inurement to m’s quartermaster people of god community v commissioner supra see based on the information submitted m would not qualify for exemption under sec_501 of the code establish qualification because of lack of adequate_records during the years in question the operation of restaurant the conducting of gambling activities some of which may be illegal for other than m s members and their bona_fide guests and the net_earnings of m inuring to its quartermaster it failed to a bar and issue - conclusion mm does not meet the requirements for recognition of exemption as an organization described in sec_501 of the code issue - law sec_170 of the code provides the general_rule that there shall be allowed as a deduction any charitable_contribution as defined in sec_170 payment of which is made during the taxable_year sec_170 of the code includes within the term charitable_contribution as used in sec_170 a contribution or gift to or for_the_use_of veterans or an auxiliary unit or society of foundation for any such post or organization organized in the united_states or any of its possessions and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual a post or organization of war or trust or revrul_78_329 1978_1_cb_162 provides that if percent or more of post members are war veterans and the post is organized and operated primarily for purposes consistent with the current status as a veterans’ organization donors can deduct contributions made to or for_the_use_of the organization as provided by sec_170 of the code as persons who have served in the armed_forces_of_the_united_states during a period of war including the korean and vietnam conflicts periods of war as described include war veterans are defined a b c d e april april december june august through date through date though date through date and through date a a o e o f a a g a t e t u s c sec_101 defines the term period of war and includes persons who served in the armed_forces_of_the_united_states during the period of the persian gulf war revrul_84_140 1984_2_cb_56 provides that contributions to an organization percent of the membership of which is comprised of war veterans of the armed_forces_of_the_united_states are deductible under sec_170 of the code served in a branch of the armed_forces will not preclude the organization from being classified as organization the fact that a small percentage of members have not a war veterans’ issue _ - rationale to qualify as a war veterans organization within the meaning of sec_170 of the code the organization must satisfy both a membership requirement and a purposes requirement with respect to the purposes requirement the organization must be organized in the united_states and operated primarily for purposes that are consistent with its status as organization a war veterans’ the organization described in revrul_84_140 supra had the following purposes a furthering encouraging promoting and maintaining comradeship generally among persons who are or have been members of the armed_forces b honoring and perpetuating the memory of deceased veterans and members of the armed_forces and aiding and comforting their survivors c encouraging public interest in and maintaining the ideals of the armed_forces by sponsoring and participating in activities of a patriotic nature and d aiding hospitalized disabled and needy war veterans and their dependents however the organization did not provide insurance benefits to its members as noted previously during the years under examination mm st primary activity was the operation of and gambling activity with its being an organization of war veterans under sec_170 contributions that are deductible under sec_170 therefore m may not qualify to receive m’s primary activity was not consistent a bar and restaurant of the code issue - conclusion contributions to m are not deductible under sec_170 of the code issue - law sec_501 of the code provides for the exemption from federal_income_tax of clubs organized and operated for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder public law date amended the code with it is intended that these organizations senate report no second session c b respect to the requirements for tax exemption under sec_501 provides that the decision in each case as to whether substantially_all of the organization’s activities are related to its exempt purposes is to continue to be based upon all of the facts and circumstances be permitted to receive up to of gross_receipts including investment_income from sources outside their membership without losing their tax-exempt status is also intended that within thi sec_35 amount not more than of the gross_receipts should be derived from the use of a club’s facilities or services by the general_public gross_receipts are to be interpreted for this purpose as those receipts from normal and usual activities of the club including investment_income receives unusual amounts of income such as from the sale of its clubhouse or similar facility that income is not to be included in the formula included in the gross_receipts of the club for purposes of the permitted or these organizations should be permitted to receive within the or businesses not traditionally carried on percent allowances income from the active_conduct of that is such unusual income is not to be by these organizations percent allowances however where a club is not intended that it it revproc_71_17 1971_1_cb_683 describes circumstances under which nonmembers who use a club’s facilities will be assumed to be guests of members that income from bona_fide guests will be treated as member income if the payment is made directly by the member these circumstances provide issue - rationale the difficulty with m being reclassified under sec_501 of the code is that it would need to produce records showing the use of the bar and restaurant rental_activity and gambling activity by category member auxiliary member bona_fide guest and nonmember use see revproc_71_17 supra and -22- sec_6001 of the code nonmember use or any income received from members of other veterans’ groups that would be’ nonmember income rather than exempt_function_income under sec_501 m maintained no records showing furthermore exemption under sec_501 of the code limits the receipt of nonmember income from the use of a club’s facilities by the general_public to of total gross_receipts based on the information submitted m generated in excess of gross nonmember income from the use of club facilities by the general_public which is not permissible under sec_501 therefore m could not be reclassified as an organization described in sec_501 another difficulty with m qualifying for recognition of exemption under sec_501 of the code is that benefits of membership for war veterans include the receipt of a death_benefit and access to the insurance program also preclude m from meeting the requirements for exemption under sec_501 such benefits would issue - conclusion mm has failed to establish qualification for tax-exempt status under sec_501 of the code during the years in question issue law sec_501 of the code provides in part for the exemption of fraternal beneficiary societies orders or associations operating_under_the_lodge_system and providing for the payment of life members of such society order or association or their dependents sick accident or other_benefits to the sec_501 of the code provides for the exemption of domestic_fraternal_societies orders or associations operating_under_the_lodge_system whose net_earnings are devoted exclusively to religious charitable scientific literary educational and fraternal purposes and which do not provide for the payment of life sick accident or other_benefits issue - rationale mm would not qualify for exemption under sec_501 of the code as the benefit of its members it is not operating_under_the_lodge_system for m would not qualify for exemption under sec_501 of the code as its earnings are not devoted to the purposes mentioned above the majority of m’s earnings are devoted to the operation of a bar and restaurant and for conducting gambling activities is not operating_under_the_lodge_system and it issue - conclusion m has failed to establish qualification for tax-exempt status under sec_501 or years in question of the code during the issue - relief under sec_7805 the assistant_commissioner employee_plans and exempt_organizations in the exercise of the commissioner’s discretionary power has declined to grant m’s request for relief under sec_7805 of the code in connection with the revocation of m’s tax-exempt status under sec_501 issue - law sec_4401 of the code imposes on any wager authorized under state law a tax equal to dollar_figure percent of the amount wagered and law a tax equal to percent of the amount wagered on any wager not authorized under state sec_4411 of the code imposes a special tax of dollar_figure per year to be paid_by each person who is liable for the tax imposed under sec_4401 or who is engaged in receiving wagers for or on behalf of any person so liable sec_4411 of the code substitutes dollar_figure for dollar_figure in in the case of subsection a tax under sec_4401 is determined only under paragraph any person who is engaged in receiving sec_4401 and wagers only for or on behalf of persons described in paragraph any person whose liability for of sec_4421 of the code provides that wagers include lotteries conducted for profit but sec_4421 excludes from the term lottery any drawing conducted by an organization exempt from tax under sec_501 and sec_521 proceeds derived from such drawing inures to the benefit of any private_shareholder_or_individual if no part of the net pull tab games have been determined to be forms of lotteries see revrul_54_240 1954_1_cb_254 and rev_rul o08 c b for purposes of the exclusion provided by sec_4421 b also they are considered drawings issue - rationale amounts wagered in drawings conducted by exempt generally under the rationale of organizations are not subject_to wagering tax as long as no part of the net_proceeds inures to the benefit of any private_shareholder_or_individual 783_f2d_69 7th cir raising substantial revenue from wagering activities open to the public for a long period of time to defray organizational operating_expenses and to subsidize membership recreational and social activities constitutes private_inurement public but are limited to members and bona_fide guests the use of the proceeds to defray operating_expenses etc does not constitute inurement also see 456_f2d_152 if the wagering activities are not open to the 2a cir v to sustain an assertion of tax the facts must show the it is shown that wagers were accepted from source and disposition of the net_proceeds from wagering for example if nonmember guest sources the wagering proceeds were commingled with other bar or bingo revenue and those proceeds were applied in part for general operating_expenses or to subsidize the bar and food operations and in part for charitable purposes a proportionate amount of the wagering proceeds could be deemed to have inured to the benefit of the members hand the wagering revenue is separately accounted and is earmarked solely for charitable purposes no inurement can be attributed to the wagering activities and no liability for tax arises that the proceeds have not inured to the benefit of private individuals the facts as presented do not adequately demonstrate on the other if if m’s exemption is revoked the exclusion from tax provided by sec_4421 of the code for drawings conducted by sec_501 organizations could not apply to the pull tab games during the periods in question in addition if m’s exempt status is revoked this may affect the rate_of_tax imposed on the wagering activities law indicates that the authority for a veterans’ organization to conduct wagering is controlled on a county by county basis an examination of applicable state issue - conclusion based upon the above m has not met the exception of sec_4421 of the code as spent for operating_expenses it has not shown that funds were not m has not shown that inurement did not occur is located should be contacted to determine if the percent rate_of_tax instead of the dollar_figure percent rate will apply the licensing authority in the county where m issue law sec_761 and sec_7701 of the code provide that the term partnership includes a syndicate group pool joint_venture or other unincorporated organization through or by means of which any business financial operation or venture is carried on and which is not within the meaning of this title a corporation or a_trust or estate sec_1_761-1 and sec_301_7701-3 of the regulations provide that the term partnership is broader in scope than the common meaning of partnership and may include groups not commonly called partnerships in commissioner v culbertson u s the supreme court stated that a partnership exists for federal tax purposes when considering all the facts--the agreement the conduct of the parties in execution of its provisions their statements the testimony of disinterested persons the relationship of the parties their respective abilities and capital contributions the actual control of income and the purposes for which it facts throwing light on their true intent--the parties in good_faith and acting with a business_purpose intended to join together in the present conduct of the enterprise is used and any other pincite id in 55_tc_429 the tax_court stated that the elements of a joint_venture are a contract express or implied showing that it was a the intent of the parties that a business venture be established b proprietorship c and or services by the prospective joint venturers and d losses a sharing of profits but not necessarily of a contribution of money property an agreement for joint control and pincite id issue - rationale revrul_92_49 1992_1_cb_433 holds that whether an arrangement between an owner of coin-operated amusements and an owner of a joint_venture a business establishment is a lease or is clear that the primary concern of the service is that the is determined upon the particular facts it transaction is reported on some information_return following revenue rulings and cases involve similar factual scenarios but reach different conclusions relating to whether an arrangement is a lease or a joint_venture under revrul_92_49 the in revrul_57_7 1957_1_cb_435 a corporation placed its own coin-operated amusement devices in various business establishments repaired and maintained the devices and was to bear the risk of loss from the devices corporation opened and counted the money in the devices usually in the presence of the occupant of the business establishment and gave the occupant a percentage of the devices’ receipts as remuneration for permitting the devices to occupy space in the establishment the corporation and the occupant was a lease of the amusement space rul held that the arrangement between someone from the rev in manchester music company inc v united_states d n h a music company placed coin-operated f_supp amusement devices on a proprietor’s premises and agreed to service and repair the devices opened and counted the devices’ money and then equally divided the receipts between the music company and the proprietor court chose not to follow the holding of rev instead held that the arrangement was a joint_venture because the parties agreed to share in the profits as well as the expenses each party being entitled as half of the proceeds from the moment the monies started to come in manchester f_supp pincite employees from the music company a matter of right to one rul but the williamson music company inc v united_states ustc big_number d minn held that an arrangement similar to the arrangement in manchester between a coin-operated machine owner and a premises owner was a joint_venture the arrangement between m and the poker machine operator accordingly the arrangement between m and the operator is similar to the arrangements in rev_rul supra is arguably either a lease of the machine space a lease of the machines or a joint_venture either a lease or a joint_venture we recommend treating the arrangement the same as the coin-operated machine industry generally would treat report a similar arrangement if that can be determined because the arrangement could be and manchester revrul_92_49 holds that if the arrangement is a lease the lessee must file under sec_6041 of the code an information_return on form_1099 for any taxable_year in which the lease payments aggregate dollar_figure or more arrangement is under section -6031 a partnership return on form_1065 and must provide each partner with the information necessary to report the partner’s distributive_share of the taxable_income a joint_venture the joint_venture must file however if the because the arrangement between m and the operator quartermaster’s business is either a lease or mm and the operator are required to file information returns under sec_6041 or sec_6031 of the code the arrangement is operator will have penalties under sec_6721 or sec_6698 if they have failed to file the information returns for the taxable years under audit a lease or a joint_venture m and the regardless of whether a joint_venture issue - conclusion the arrangement between m and the poker machine operator is arguably a partnership under sec_761 and sec_7701 the arrangement could be either a lease of the machine space or a lease of the machines information returns under sec_6041 or sec_6031 the arrangement between m and the poker machine operator should be treated as the individuals in the industry who are filing information returns treat similar arrangements it appears that m has not filed any accordingly however a copy of this memorandum is to be given to the organization may not be used or cited as precedent sec_6110 of the code provides that it -end-
